EXHIBIT 10.1

Execution Copy

July 7, 2008

Weight Watchers International, Inc.

and

Weight Watchers Danone China Limited

 

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   2

ARTICLE II RIGHT TO USE THE LICENSED IP

   7

ARTICLE III INTELLECTUAL PROPERTY RIGHTS

   10

ARTICLE IV KNOWLEDGE TRANSFER; ADDITIONAL SERVICES

   12

ARTICLE V ROYALTIES, ACCOUNTING AND AUDIT RIGHTS

   15

ARTICLE VI QUALITY CONTROL

   17

ARTICLE VII REPRESENTATIONS, WARRANTIES AND COVENANTS

   22

ARTICLE VIII ASSIGNMENT

   24

ARTICLE IX CONFIDENTIALITY

   24

ARTICLE X TERM AND TERMINATION

   25

ARTICLE XI MISCELLANEOUS

   27

SCHEDULE A LLC MARKS

ANNEX 1 F & B LICENSE AGREEMENT

 

i



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY LICENSE

THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”), dated this 7th
day of July, 2008, is entered into by and between Weight Watchers International,
Inc., a company duly organized under the laws of Virginia, (“Licensor”), and
Weight Watchers Danone China Limited, a company duly organized and existing
under the laws of Hong Kong (the “Company”, and together with Licensor, each a
“Party” and collectively, the “Parties”).

RECITALS

WHEREAS, Licensor has expended considerable time, effort and resources
developing an international network of businesses throughout the world devoted
to weight management (the “Weight Watchers Business”);

WHEREAS, Licensor owns valuable intellectual property and know-how used in
connection with the marketing and operation of the Weight Watchers Business;

WHEREAS, Weight Watchers Asia Holdings Ltd. (“WTW”) and DAP (as defined herein)
have entered into a Joint Venture Agreement on February 5, 2008 (and, together
with any and all amendments thereto, the “Joint Venture Agreement”) setting
forth the terms and conditions of their investment in the Company;

WHEREAS, the Company has been formed by WTW and DAP as of March 7, 2008 for the
purpose of developing and operating the Approved Lines (as defined herein) in
the Territory (as defined herein);

WHEREAS, in connection with the Joint Venture Agreement, Licensor has agreed to
license the Licensed IP (as defined herein) to the Company and to provide
certain know-how to the Company for use in connection with the Approved Lines in
accordance with the terms and conditions set forth herein; and

WHEREAS, the Company wishes to exploit the Licensed IP and certain know-how
pursuant to the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere herein, as used in
this Agreement, the following terms have the meanings specified below when used
in this Agreement:

“Affiliate” of a Person (the “Subject Person”) means any other Person directly
or indirectly Controlling, Controlled by, or under common Control with, the
Subject Person; provided, however, (i) the Company and its Subsidiaries shall
not be deemed Affiliates of Licensor or DAP (ii) Licensor and DAP shall not be
deemed Affiliates of each other, and (iii) Artal and Artal’s Affiliates, other
than Licensor or subsidiaries of Licensor, shall not be deemed Affiliates of
Licensor.

“Approved Lines” means (i) the operation of Classes; (ii) the manufacture and
in-Class sale of products, including the Food and Beverage Products (the “Class
Products”) branded with one or more of the trademarks, trade names, logos,
symbols, insignia, trade dress or other source identifiers owned by or licensed
to Licensor (collectively, the “Marks”); (iii) the production, publication and
distribution of a print magazine branded with one or more of the Marks; (iv) the
offering to individuals via the Electronic Medium of (a) the Class Products or
(b) electronic weight reduction or weight maintenance subscription products
similar to those offered by Licensor outside the Territory (the items referred
to in clauses (ii) through (iv) of this definition shall be referred to together
as the “Licensed Products”); and (v) any extensions, alterations, modifications
or expansions of the foregoing approved pursuant to Section 2.3(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the PRC, Hong Kong or the U.S. are required or authorized by
law or executive order to be closed.

“Classes” means the presentations of the Licensed Techniques, through a
structured program defined by Licensor, in live, in-person classes held at
physical locations.

“Commercial Launch Date” means the date that is six (6) months from the Soft
Launch Date.

“Confidential Information” means (i) the User Data, Standards, Licensed IP and
all Modifications and Company Improvements; (ii) all information disclosed by a
Party (the “Disclosing Party”) or its Representatives to the other Party (the
“Receiving Party”) or any of Representatives, including all information
concerning the Disclosing Party’s, or any of its Affiliates’, businesses,
finances, designs, advertising, marketing, sales, plans for future developments
and internal processes or systems whether furnished before or after the date
hereof and whether furnished in oral, written, visual, machine readable or any
other form, and regardless of the manner in which it is furnished (including by
fax and any other form of electronic delivery); and (iii) any document or
material prepared by the Receiving Party or its Representatives based on any
confidential

 

2



--------------------------------------------------------------------------------

information described in sub-paragraphs (i) and (ii) of this definition and all
copies, extracts, reproductions, summaries or analyses of any such information
(whether created by the Receiving Party, its Representatives or any other
Person), including all digital and electronic copies. Confidential Information
shall not include information that: (a) is already known to the Receiving Party
without restriction on use or disclosure prior to receipt of such information
from the Disclosing Party or its Representatives; (b) is or becomes part of the
public domain other than by breach of this Agreement, or other wrongful act, by
the Receiving Party or its Representatives (and in the case of the Company, its
Subsidiaries); (c) is developed by the Receiving Party (and in the case of the
Company, a Subsidiary) independently of and without reference to any
Confidential Information; or (d) is received by the Receiving Party (and in the
case of the Company, its Subsidiary) from a third party who is not under any
obligation to maintain the confidentiality of such information. The Receiving
Party shall have the obligation of demonstrating that such an exception to the
definition of Confidential Information exists.

“Control” with respect to any Person, means (i) holding, whether individually or
in concert with one or more other Persons, directly or indirectly, any fraction
of the capital of such Person giving the holder the majority of the voting
rights of such Person; (ii) holding alone the majority of the voting rights of
such Person (including pursuant to the provisions of a shareholders’, investors’
or other equity holders’ agreement, undertaking or arrangement); (iii) being
able, whether individually or in concert with one or more other Persons, to
effectively determine decisions taken at any such Person’s shareholders’ or
other equity holders’ meetings (or pursuant to any written consent or other
action in lieu thereof); or (iv) being a shareholder or other equity holder of
such Person and having, whether individually or in concert with one or more
other Persons, the power to appoint a majority of the members of the board of
directors, management, supervisory or administrative body of such Person. The
terms “Controls”, “Controlled” and “Controlling” shall have corresponding
meanings.

“Customer” means a Member, Subscriber or other purchaser of Company products or
services.

“Effective Date” means March 7, 2008.

“Electronic Medium” means the Internet and any other related or similar form of
interactive and connected electronic delivery or digital transmission that now
exist or may hereafter be developed.

“Food and Beverage Products” means food and beverage products using the LLC
Marks manufactured by the Company or by a third party manufacturer on behalf of
the Company.

“DAP” means Danone Dairy Asia, a company incorporated under the laws of France.

 

3



--------------------------------------------------------------------------------

“Licensed Business” means the business of operating the Approved Lines in the
Territory, including the advertising and promotion of the Approved Lines in the
Territory.

“Licensed IP” means the Licensed Marks, Licensed Materials and Licensed
Techniques.

“Licensed Marks” means (i) the trademark and service mark “Weight Watchers” and
(ii) such other trademarks, service marks, names, logos, symbols, insignia,
trade dress and other source identifiers owned by or licensed to Licensor in the
Territory and used in the Approved Lines, including all brands and trade names
used by the Company in connection with the Licensed Business pursuant to
Section 3.1, which are reasonably requested in writing by the Company to be
licensed hereunder.

“Licensed Materials” means those textual, visual or audiovisual materials or
other works and materials, whether or not subject to copyright protection, owned
by Licensor and used in connection with the Approved Lines, as designated from
time to time by Licensor. For the avoidance of doubt, the Licensed Materials
shall not include any software, source code or other technology.

“Licensed Techniques” means those methods, techniques, programs, procedures,
trade secrets, know-how, patents and unpatented inventions owned by Licensor as
may be used by Licensor or its other franchisees in connection with the Approved
Lines, including Licensor’s weight loss or weight control plans, which are
reasonably requested in writing by the Company to be licensed hereunder. For the
avoidance of doubt, the Licensed Techniques shall not include any software or
source code.

“LLC Classes” means International Trademark Classes 1, 5, 29, 30, 31, 32 and 33
(or comparable classes).

“LLC Marks” means those trademarks within the LLC Classes owned by WW Foods, LLC
identified on Schedule A.

“Member” means an individual who has registered for, joined or otherwise attend
Classes offered by the Company or its Affiliates.

“Modifications” means any and all modifications, developments or improvements
made by Licensor or one of its Affiliates to the Licensed IP.

“Person” means any individual, firm, corporation, joint venture, enterprise,
partnership, trust, unincorporated association, limited liability company,
government (or agency or political subdivision thereof), or other entity of any
kind.

“PRC” or “China” means the People’s Republic of China.

 

4



--------------------------------------------------------------------------------

“Soft Launch Date” means the date that is twelve months from the date of the
Joint Venture Agreement.

“Subscriber” means an individual who has signed up to use products or tools on
the Web Site.

“Subsidiary” means any Person wholly owned by the Company.

“Territory” means the PRC. For the purposes of this Agreement, Taiwan and the
special administrative regions of Hong Kong and Macau shall not be considered
part of the Territory.

“Transfer” means, whether voluntarily or involuntarily, to give, sell, issue,
assign, pledge, encumber, hypothecate, grant a security interest in or otherwise
dispose or convey, whether in one transaction or a series of related
transactions. The terms “Transferee,” “Transferor,” “Transferred” and other
forms of the word “Transfer” shall have the correlative meanings.

“U.S.” or “United States” means the United States of America.

“Web Site and Technology Services” means any and all services related to (i) the
development and maintenance of a web site or other successor technology that may
exist in the future for delivering information, products, tools or services via
the Electronic Medium (each such site, a “Web Site”), (ii) providing any
technology services related to the Electronic Medium (such as eCRM, database
maintenance and web hosting services), or (iii) developing or providing any
other consumer-facing or retail point-of-sale systems, technologies or
applications (such as the CHAMP networked software application or any similar
application that may be used by the Company or its Subsidiaries to store
Customer transaction data and provide receipts).

1.2 The following terms have the meanings specified in the indicated Sections:

 

Term

   Section

Additional Services

   4.3(a)

Alternative Means

   6.1

Alternative Means of Modification

   6.3

Approved Lines

   2.3(b)

Approved Use

   3.6

Agreement

   Preamble

Arbitrators

   11.6(b)

Class Products

   1.1

Company

   Preamble

Company’s Local Counsel

   6.1

Company Materials

   6.4(a)

Company Improvements

   2.6

Counsel Modified Standards

   6.3

 

5



--------------------------------------------------------------------------------

Disclosing Party

   1.1

F&B License Agreement

   6.7

Force Majeure Event

   11.4

Joint Venture Agreement

   Recitals

Licensed Products

   1.1

Licensor

   Preamble

Licensor Termination Trigger

   10.2(c)

Marks

   1.1

Milestones

   3.4

MPT

   3.4

Operating Manual

   6.2

Parties

   Preamble

Party

   Preamble

PRC Withholding Rate

   5.1

Receiving Party

   1.1

Representatives

   9.1

Resolution Representative

   11.6(a)

Revenues

   5.1

Royalty

   5.1

Rules

   11.6(b)

Standards

   6.1

Subject Person

   1.1

Sublicense Royalties

   5.1

Term

   10.1

User Data

   3.6

Web Site

   1.1

WTW

   Recitals

Weight Watchers Business

   Recitals

1.3 Interpretation. All headings herein are inserted only for convenience and
ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

(a) Unless a clear contrary intention appears: (i) the singular number includes
the plural number and vice versa; (ii) reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(iii) reference to any gender includes each other gender; (iv) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (v) reference to any law, rule or regulation means such law, rule
or regulation as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including all rules and regulations
promulgated thereunder, and reference to any section or other provision of any
law, rule or regulation means that provision of such law, rule or regulation
from time to time in effect and constituting the substantive

 

6



--------------------------------------------------------------------------------

amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto; (x) any term in any Schedule or
Exhibit hereto shall have the meaning ascribed to such term in this Agreement,
unless otherwise defined therein; (xi) reference to dollars or $ shall be deemed
to refer to U.S. Dollars; and (xii) reference to a year or to a quarter means
the fiscal year or fiscal quarter of the Company, respectively, and reference to
a month means a calendar month.

(b) It is the intention of the Parties that every covenant, term, and provision
of this Agreement shall be construed simply according to its fair meaning and
not strictly for or against any party (notwithstanding any rule of law requiring
an agreement to be strictly construed against the drafting party), it being
understood that the Parties to this Agreement are sophisticated and have had
adequate opportunity and means to retain counsel to represent their interests
and to otherwise negotiate the provisions of this Agreement.

ARTICLE II

RIGHT TO USE THE LICENSED IP

2.1 License. Subject to the terms and conditions set forth herein, Licensor
hereby grants to the Company, and the Company hereby accepts, a
non-transferable, limited right and license for the duration of the Term to
(a) use the Licensed IP (including any Modifications) solely for the operation
of the Licensed Business in the Territory and (b) use the Licensed Marks in
connection with the trade name of the Company or any Subsidiary.

2.2 Sublicense. The Company may not sublicense any of the rights granted herein
or authorize any person to act as its agent in connection with its obligations
herein without the prior written consent of Licensor, which consent shall not be
unreasonably withheld; provided, however, the Company may, without Licensor’s
consent, sublicense its rights hereunder to its Subsidiaries or independent
contractors engaged by the Company or its Subsidiaries in lieu of employees
solely to present the Company’s or its Subsidiaries’ Classes and in such case,
the right to sublicense shall be limited to the extent required for such
independent contractors to present the Company’s or its Subsidiaries’ Classes
(provided that the form of any agreement to be used with such independent
contractors shall be subject to Licensor’s approval, which approval shall be
obtained consistent with the terms and conditions set forth in Section 6.5(b)).
The Company shall be liable for any breach of the terms

 

7



--------------------------------------------------------------------------------

hereof by any Subsidiary or independent contractor to whom a sublicense is
granted pursuant to this Section 2.2, and such Subsidiary shall in addition be
directly liable to Licensor. No sublicensee hereunder, other than a Subsidiary
with the prior written consent of Licensor, which consent shall not be
unreasonably withheld, shall have the right to further sublicense any rights
granted herein.

2.3 Exclusivity.

(a) For the duration of the Term, Licensor (i) shall not, and shall not
authorize any other Person to, engage in the Approved Lines within the
Territory, including licensing the Licensed IP to any Person, other than the
Company, for use in the Approved Lines in the Territory, (ii) shall not, and
shall not authorize any other person to, conduct any of the Approved Lines
outside of the Territory so as to target residents of the Territory, and
(iii) shall use reasonable efforts not to, and ensure that its licensees and
franchisees conducting the Approved Lines outside of the Territory do not,
target residents of the Territory.

(b) For the duration of the Term, the Company and its Subsidiaries shall not
conduct any business other than that of the Approved Lines and shall ensure that
only the Licensed Techniques, and no other technique or method, are presented in
Classes or otherwise utilized by the Company in the operation of the Licensed
Business. Any alteration, modification or expansion of a pre-existing Approved
Line or business extension by the Company beyond the Approved Lines shall
require Licensor’s prior written approval, which approval shall be obtained
consistent with the terms and conditions set forth in Section 6.5(b), and in the
case of a proposed alteration, modification or expansion of a pre-existing
Approved Line, such approval shall not be unreasonably withheld; provided,
however, Licensor may, in its sole discretion, grant or withhold its approval of
any business extension or the offering of an Approved Line through a new medium.
Upon approval by Licensor in accordance with the terms hereof, such business
extension, alteration, modification or expansion shall constitute part of the
“Approved Lines” for purposes of this Agreement.

2.4 Territory. The Company and its Subsidiaries shall operate the Licensed
Business solely in the Territory and shall not conduct the Approved Lines in a
manner that would target Persons resident outside the Territory.

2.5 Licensor Modifications. Licensor and its Affiliates shall have the right to
add to and otherwise modify the Licensed Techniques or the Licensed Marks, from
time to time, including changes deemed necessary by Licensor or its Affiliates
to reflect changes in the content of or manner of presenting Classes, Licensed
Products, standards of quality, or the manner of operation of the Approved
Lines. Licensor shall disclose all Modifications to the Company and such
Modifications shall constitute “Licensed IP” for all purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

2.6 Company Improvements. The Company, its Subsidiaries, or third parties
operating on the Company’s or its Subsidiaries’ behalf, may, subject to
Licensor’s approval, which approval shall be obtained consistent with the terms
and conditions set forth in Section 6.5(b), make modifications or translations
to adapt the Licensed IP for use in the Licensed Business, create intellectual
property derived from the Licensed IP, or develop ideas, concepts, methods,
techniques, products and services relating to the development and operation of
the Licensed Business (collectively, “Company Improvements”). All Company
Improvements shall constitute “Licensed IP” for purposes of this Agreement and
shall be exclusively owned by Licensor. The Company and its Subsidiaries shall,
and hereby do irrevocably, assign all rights in and to the Company Improvements
to Licensor.

2.7 Assignments. In furtherance of the obligations of the Company and its
Subsidiaries to assign Company Improvements to Licensor in accordance with
Section 2.6, the Company and its Subsidiaries shall each obtain, with all of
their respective employees, subcontractors, consultants and other parties making
modifications or translations to adapt the Licensed IP for use in the Licensed
Business, enforceable contracts, in form and substance reasonably acceptable to
Licensor containing provisions whereby all intellectual property, including any
and all inventions and improvements conceived and developed by such employees,
subcontractors, consultants or other parties shall be transferred and assigned
to, and owned in full by the Company and its Subsidiaries.

2.8 Reservation of Rights. Licensor hereby retains, and reserves all rights not
expressly licensed to the Company herein, including the rights to use the
Licensed IP for any purpose within the Territory other than to engage in the
Approved Lines. Notwithstanding the above, Licensor shall not use the Licensed
IP in the Territory in a manner that fundamentally damages the image of Licensor
and the Company, it being understood and agreed that in no event shall any use
of the Licensed IP in the Territory be deemed to fundamentally damage the image
of Licensor or the Company if Licensor uses the Licensed IP in a manner
substantially similar to any use Licensor has previously made or is currently
making of the Licensed IP anywhere in the world or in connection with any
substantially similar business in which Licensor has been previously or is
currently engaged anywhere in the world. For illustrative purposes only, the
following uses of the Licensed IP would be considered fundamentally damaging to
the image of Licensor and the Company, and Licensor will not engage in the
following uses of the Licensed IP: in connection with firearms, tobacco products
or pornography.

 

9



--------------------------------------------------------------------------------

ARTICLE III

INTELLECTUAL PROPERTY RIGHTS

3.1 Trade Names. Licensor and the Company shall mutually agree upon the trade
name(s) to be used by the Company (and any Affiliates and Subsidiaries) and the
brands under which the Licensed Business shall be conducted in the Territory.
Such trade names and brands shall be owned by Licensor and included in the
Licensed Marks licensed under this Agreement.

3.2 Ownership of Licensed IP. All uses of the Licensed IP, including all
goodwill associated with any use of any of the Licensed Marks or other
trademarks or trade names included in the Licensed IP, shall inure exclusively
to Licensor. The Company and its Subsidiaries shall, and hereby do, irrevocably
assign to Licensor any and all rights that they may acquire in the Licensed IP
including any goodwill associated therewith by virtue of the Company’s or its
Subsidiaries’ use thereof pursuant to this Agreement. The Company hereby
acknowledges and agrees that Licensor or its Affiliates own and control all
worldwide rights, title and interest in and to the Licensed IP and all
Modifications and Company Improvements, which shall remain the sole property of
Licensor or its Affiliates throughout the Term and thereafter, subject only to
the Company’s limited right to use the Licensed IP (including Modifications and
Company Improvements) as set forth herein and, except for the exclusive rights
granted in Section 2.3(a), nothing contained herein shall limit the right and
ability of Licensor, its Affiliates, licensees and franchisees to exploit,
license, distribute, sell or otherwise use the Licensed IP.

3.3 No Challenge. The Company and its Subsidiaries shall not, during the Term or
thereafter, directly or indirectly, challenge or assist any Person in
challenging the validity of the Licensed IP as it may exist anywhere in the
world or Licensor’s or its Affiliates’ right, title and interest in and to any
of the Licensed IP as it may exist anywhere in the world.

3.4 Protection of Licensed IP. Licensor shall exercise its reasonable efforts to
protect the Licensed IP by, whenever practicable, taking the necessary steps to
register and maintain the registration of, at its own expense, the Licensed IP
with the proper governmental authorities in the Territory. The Company shall
cooperate with Licensor in good faith and shall, where practicable or as
reasonably requested by Licensor, take all reasonable actions in connection with
the filing, prosecution and maintenance of any registered rights or any other
type of protective measures, for the Licensed IP in the Territory.
Notwithstanding the foregoing, to the extent that local ownership of any
Licensed IP is required pursuant to applicable law in the Territory, the Parties
shall cooperate to effect, prosecute and maintain such filings in a manner that
satisfies such legal requirements while maintaining Licensor’s ultimate
ownership and control over the Licensed IP and any applications or registrations
therefor in the Territory; provided that Licensor shall reimburse the Company
for all reasonable third-party costs incurred by the Company in connection with
such cooperation, filings, prosecution and maintenance.

 

10



--------------------------------------------------------------------------------

3.5 Enforcement of Licensed IP. The Company shall promptly notify Licensor in
writing if and when the Company or any of its Subsidiaries becomes aware that
any Person is infringing, misappropriating, has access to, or is otherwise using
the intellectual property of Licensor or any of its Affiliates anywhere in the
world without authorization from Licensor or such Affiliate. Licensor shall,
when reasonable, institute administrative or legal proceedings to enjoin any
action which it regards as an infringement of the Licensed IP, or take such
other steps with respect to such infringement as it deems necessary. For
purposes of determining whether it is reasonable to institute administrative or
legal proceedings in accordance with the provisions of this Section 3.5,
Licensor shall, in its sole good faith discretion, consider the impact of any
such allegedly infringing action on the Licensed Business in the Territory,
including the impact on the ability of the Company to reach any of the MPTs or
Milestones (each as defined in the Joint Venture Agreement). The Company shall,
at its sole cost and expense, cooperate with Licensor and provide Licensor with
such assistance and information as may be reasonably requested by Licensor in
respect of any such action; provided, however, that all reasonable third-party
costs shall be borne by Licensor. Any monetary recovery or settlement payable as
a result of any such action shall be the exclusive property of Licensor;
provided, however, that where the Company has suffered losses as a result of
such infringement, the Company shall be entitled to a share of such recovery or
settlement calculated as follows: the portion of such recovery or settlement,
following deduction of all of Licensor’s reasonable third party costs and
expenses relating to such proceedings or settlement, corresponding to the
proportion of the Company’s losses to the total losses experienced by the
Company, Licensor and any of Licensor’s Affiliates, licensees or franchisees. In
the event Licensor elects not to institute administrative or legal proceedings
to enjoin an alleged infringement in accordance with this Section 3.5, and the
Company reasonably believes such alleged infringement has a significant negative
impact on the Licensed Business in the Territory, the Company shall, upon
reasonable advance notice to Licensor, be entitled to institute administrative
or legal proceedings to enjoin such alleged infringement and may, subject to
Licensor’s approval, which approval shall be obtained consistent with the terms
and conditions set forth in Section 6.5(b), enter into settlements with such
infringing parties. The Company shall bear all costs and expenses of such
administrative or legal proceedings and shall be entitled to retain all monetary
recoveries or settlements obtained as a result; provided, however, that all such
recoveries or settlements, after the deduction of all of the Company’s actual
third party costs associated with any such proceeding and excluding any monetary
recoveries or settlements solely representing harm to the reputation of the
Company or that take into account the Royalty cost in the calculation of lost
profits, shall be treated as Revenues hereunder for purposes of Section 5.1.

3.6 User Data. Any personal information and user data submitted by Customers or
Web Site users or otherwise collected by the Company or its Subsidiaries
(collectively, “User Data”) shall be jointly owned by Licensor and the Company.
For the duration of the Term, Licensor shall have access to the User Data and
the right to use such User Data solely for its internal purposes (such as market
research) provided that it will not use the User Data to contact Customers or
Web

 

11



--------------------------------------------------------------------------------

Site users directly) and the Company and its Subsidiaries shall have the right
to use such User Data in connection with the Licensed Business conducted in
accordance with this Agreement, subject to Licensor’s approval, which approval
shall be obtained consistent with the terms and conditions set forth in
Section 6.5(b) ; provided, however, that upon the termination or expiration of
this Agreement, the Company and its Subsidiaries shall immediately transfer and
assign all such User Data to Licensor and Licensor shall become the sole owner
of all User Data, and the foregoing restrictions shall cease to apply to
Licensor’s use thereof. Once Licensor has approved a particular type of use of
the User Data by the Company and its Subsidiaries in connection with the
Licensed Business (an “Approved Use”), the Company shall be entitled to use User
Data for all uses substantially similar to any Approved Use without obtaining
further approval from Licensor.

3.7 Assignment of Licensed IP. Licensor shall reasonably notify the Company of
any assignment of the Licensed IP and any such assignment shall be subject to
the licenses set forth herein.

ARTICLE IV

KNOWLEDGE TRANSFER; ADDITIONAL SERVICES

4.1 Knowledge Transfer.

(a) In accordance with the terms of the license granted herein, Licensor shall
provide the Company with representative information concerning the Licensed
Techniques as used in the U.S. and any other relevant jurisdictions agreed by
the Parties for the purposes of explaining to the Company the operation of the
Licensed Business, including: (i) copies of representative program materials and
related items used in Classes in the U.S. and such other jurisdictions agreed to
by the Parties, as well as samples of manuals, instructional material and other
literature published by Licensor in the U.S. and any other relevant
jurisdictions agreed by the Parties, including, e.g., the Meeting Procedures
Manual and Program & Service Reference Manual, and (ii) representative copies of
recipes, meal plans and exercise techniques developed or approved by Licensor
for introduction in Classes in the U.S. and such other jurisdictions agreed by
the Parties. Licensor shall continue to supply such materials to the Company as
and when they are revised by Licensor.

(b) Upon the reasonable request of the Company and at the Company’s sole cost
and expense, Licensor shall arrange for the Company’s staff to participate in
Licensor’s or its Affiliates’ regularly-scheduled training sessions and for
visits by the Company’s staff to Classes outside the Territory.

(c) Upon the reasonable request of the Company, Licensor shall advise the
Company of all products and services being offered for sale by Licensor in
connection with the Approved Lines in the U.S. and such other jurisdictions
agreed by the Parties, and provide any available printed marketing material
describing such products and services.

 

12



--------------------------------------------------------------------------------

(d) Upon the reasonable request of the Company, Licensor shall provide the
Company with samples of select advertising and promotional materials used by
Licensor in connection with the Approved Lines in the U.S. and such other
jurisdictions agreed by the Parties.

4.2 Consultations. Upon the reasonable request of the Company, Licensor shall
make reasonable good faith efforts to consult and cooperate regularly (but not
more than once per month) with the Company for the purpose of sharing
information about market trends, advertising, marketing and promotional
activities and plans, the Company’s use of the Licensed Techniques and Licensed
Materials, and program innovation plans in the U.S. or such other jurisdictions
agreed by the Parties; provided, however, that after three (3) years from the
Effective Date, Licensor’s obligation to consult with the Company under this
paragraph shall be limited to not more than one consultation per quarter.

4.3 Additional Services.

(a) Throughout the Term, and subject to the terms and conditions of this
Agreement, Licensor may, in its discretion, provide such additional services as
the Company may, from time to time request pursuant to the procedures set forth
herein (“Additional Services”). Additional Services may include the development
or modification of the Licensed Techniques, market research, marketing advice
and consulting, training, as well as any other services Licensor and the Company
may mutually agree upon. All modifications to the Licensed IP and all materials
provided by Licensor as a result of the Additional Services or the Web Site and
Technology Services shall be considered “Licensed IP” and shall be exclusively
owned by Licensor and licensed to the Company solely to engage in the Approved
Lines pursuant to the terms of this Agreement. Notwithstanding the foregoing,
subject to Sections 2.2 and 4.5, the Company shall be free to obtain such
services from a third-party vendor or perform such services itself.

(b) Notwithstanding the provisions of Section 4.3(a) above, all work performed
by Licensor in connection with the development and localization of Licensor’s
food plan and food database, for the Territory prior to December 31, 2007 shall
be performed at Licensor’s cost.

4.4 Additional Services Costs. In exchange for the provision of Additional
Services, the Company shall pay to Licensor quarterly in arrears within thirty
(30) days of receipt of a full and accurate itemized invoice (together with
copies of the properly issued invoices provided by third party vendors for those
third party vendor costs itemized in the Licensor invoice to the extent that
such third party vendors have provided any properly issued invoices, provided
that, Licensor shall use reasonable efforts to procure properly issued invoices
from such third party vendors)

 

13



--------------------------------------------------------------------------------

of such costs from Licensor, all fully-loaded costs incurred during the
preceding quarter by Licensor in connection with Licensor’s provision of such
Additional Services plus a fee of ten percent (10%) of all such fully-loaded
costs; provided, however, such ten percent (10%) fee shall not apply to all
travel and living expenses incurred during the provision of the Additional
Services, which expenses shall be invoiced to the Company at cost.

4.5 Web Site and Technology Services.

(a) If the Company or any of its Subsidiaries requires any Web Site and
Technology Services, the Company shall first notify Licensor in writing of such
requirement and provide Licensor with the first opportunity to provide such Web
Site and Technology Services. Licensor shall respond within thirty (30) days of
receipt of any such notice from the Company indicating whether it wishes to
provide the Web Site and Technology Services requested. All Web Site and
Technology Services that may be provided to the Company or its Subsidiaries by
Licensor shall be treated as Additional Services, and shall be invoiced in
accordance with Section 4.4. Licensor shall provide the Web Site and Technology
Services with the same quality of service as provided internally within
Licensor’s business and to other franchisees, and Licensor shall not
discriminate against the Company by unreasonably prioritizing Licensor’s
internal projects at the expense of the Web Site and Technology Services
requested by the Company. If Licensor grants the Company access to Licensor’s
computer systems in connection with Licensor’s provision of the Web Site and
Technology Services, the Company shall comply with all reasonable security
measures and policies imposed by Licensor in connection with Licensor’s computer
systems and shall indemnify Licensor for any losses incurred or damages suffered
by Licensor resulting from or arising out of any breach by the Company of any
such security measures or policies.

(b) In the event Licensor indicates that it does not wish to provide such Web
Site and Technology Services, the Company shall, subject to the requirements of
Section 4.6, be free to obtain such Web Site and Technology Services from a
third-party vendor, subject to Licensor’s approval of the third party, which
approval shall be obtained consistent with the terms and conditions set forth in
Section 6.5(b), or perform such services itself.

(c) In the event that Licensor elects to use independent contractors located
within the Territory to provide any of the Web Site and Technology Services
referred to herein, such independent contractors shall be subject to the
Company’s prior approval, which approval shall not be unreasonably withheld.

4.6 Standards for Web Site and Technology Services. In the event that Licensor
elects not to provide any requested Web Site and Technology Services pursuant to
Section 4.5 above, the Company shall ensure that all material aspects of the Web
Sites (including the so called “look and feel” of the Web Sites, any

 

14



--------------------------------------------------------------------------------

advertising content, the operation and hosting thereof, and the applicable
privacy policy and terms of use) comply with any and all Standards and
Modifications, and the initial version of the Web Sites and any material changes
thereto, whether such changes are material individually or in the aggregate,
shall be subject to Licensor’s approval, which approval shall be obtained
consistent with the terms and conditions of Section 6.4(b). Without limiting the
generality of the foregoing, the Company and its Subsidiaries shall use such
industry-standard systems and technology as Licensor may require from time to
time (including “gating” technology and address or credit card verification
systems) to verify that all users of any Web Site are located within the
Territory, and the Company and its Subsidiaries shall update, maintain and
improve such technology and such address or credit card verification systems as
necessary such that at all times during the Term these are consistent with
industry standards then in effect.

ARTICLE V

ROYALTIES, ACCOUNTING AND AUDIT RIGHTS

5.1 Royalty. In consideration of the rights granted herein, the Company shall
pay Licensor a royalty of ten percent (10%) on all Revenues of the Company or
its Affiliates (the “Royalty”); provided, however, no Royalties shall be due on
Revenues of the Company collected prior to the first anniversary of the
Commercial Launch Date. For purposes of this Agreement, “Revenues” means all
amounts collected by the Company or its Affiliates from non-affiliated third
parties, without any deductions of any kind, including all (i) registration,
attendance, subscription or other fees paid by Customers, (ii) payments received
for Licensed Products, (iii) advertising revenues, (iv) revenues realized from
the operation of any Web Site, and (v) other amounts received by the relevant
party in connection with the Licensed Business; provided, however, Revenues
shall not include business tax or value-added tax directly associated with the
receipt of revenues for services or goods respectively. For the avoidance of
doubt, the exclusion of taxes in the preceding sentence shall not apply to
enterprise income tax or non-turnover taxes.

5.2 Payments. All payments shall be made by wire transfer to the account
specified in writing by Licensor. To the extent permitted under applicable law,
and after the deduction of only the tax amounts referred to in the next
sentence, Royalties shall be payable in U.S. Dollars on or before the twentieth
(20th) day following the close of each quarter. The Company shall be entitled to
deduct from Royalties payable hereunder only the following amounts:
(i) mandatory withholding taxes at the then applicable withholding tax rate in
Hong Kong on royalty payments between Hong Kong and the U.S. associated with
Licensor’s receipt of Royalties due hereunder; and (ii) any withholding tax or
business tax on the royalties payable by any permitted sublicensees to the
Company hereunder (the “Sublicense Royalties”) up to a rate equal to the
aggregate of the withholding tax rate and the business tax rate applicable to
the Sublicense Royalties as required under PRC Laws as of the date hereof,
which, for purposes of clarity, are seven percent (7%) and five percent
(5%) respectively based on a rate of Sublicense Royalties that is up to 11%
(collectively, the “PRC Withholding Rate,” which PRC Withholding Rate, for the
avoidance of

 

15



--------------------------------------------------------------------------------

doubt, is (up to 7% + up to 5%) * up to 11% = up to 1.32% of Revenues). It is
understood and agreed that the Company shall bear, and shall not be entitled to
deduct from Royalties payable to Licensor hereunder, any new tax imposed on, or
any increase in tax rates of any existing taxes on, the Sublicense Royalties to
the extent such new tax or such increase in tax rates results in any Sublicense
Royalties being taxed at an aggregate rate that is greater than the PRC
Withholding Rate. The Company shall assist Licensor in submitting any
application for, exemption from or refund of tax deducted from the payment of
such royalties.

5.3 Interest Calculation. Interest at an annual rate of the current U.S. prime
rate as quoted by the Wall Street Journal (or a comparable source in the event
the Wall Street Journal ceases to exist or fails to publish such exchange rate)
shall accrue daily on any amount due hereunder, from the date upon which the
payment is due up to but excluding the date of payment.

5.4 Accounting. The Company and its Affiliates shall maintain and preserve at
their respective offices full, complete and accurate records, books of account
and reports pertaining to the development and operation of the Licensed Business
and of the performance of their obligations hereunder including, records and
information relating to all Revenues earned in connection with the conduct of
the Approved Lines, and other records and reports as periodically may reasonably
be prescribed by Licensor (including monthly reports setting forth for the
preceding month the number of Classes held, total Member enrollments, paid
Member attendances, prepaid or recur bill memberships or subscriptions and total
Product sales, and other reports substantially similar to those provided by
Licensor’s licensees or franchisees). The Company and its Affiliates shall
prepare for, and provide to, Licensor, on a basis consistent with generally
accepted accounting principles in the United States, and otherwise as required
by the laws of the Territory and such entity’s jurisdiction of formation:
(a) within thirty (30) days following the close of each quarter of the Company’s
and each Subsidiary’s fiscal year, a profit and loss account for such quarter
for the Licensed Business and a report disclosing the net worth of the
respective entity as of the end of such quarter; and (b) within forty-five
(45) days following the close of the Company’s and each Subsidiary’s fiscal
year, a fiscal year-end balance sheet, a profit and loss statement for such
fiscal year, and a statement of changes in financial condition, prepared by the
Company’s outside accountants. Such records shall be furnished to Licensor
whether or not any Royalties are due and payable for the preceding fiscal
quarter.

5.5 Audit Rights.

(a) Licensor, or its agents or representatives, shall have the right to inspect,
audit and makes copies or extracts of the books and records of the Company and
any Subsidiary. Licensor may conduct such audit upon providing a reasonable
period of written notice to the Company, only during the Company’s or such
Subsidiary’s, normal business hours and only at the place where the Company or
such Subsidiary keeps the books and records to be examined. Licensor shall be
entitled to conduct such audit once per

 

16



--------------------------------------------------------------------------------

calendar year or more frequently in circumstances where it has reason to believe
there is a material inaccuracy in the calculation of the Royalty. All such
audits shall be conducted at Licensor’s expense and shall not unreasonably
disrupt the Company or such Subsidiary’s business activities; provided, however,
if a discrepancy of five percent (5%) or more in the amount of Royalties paid to
Licensor, which is in Licensor’s favor, is discovered during an audit, the
Company shall reimburse Licensor for all of its costs and expenses reasonably
incurred in connection with such audit. If such a discrepancy in Licensor’s
favor is discovered during an audit, or otherwise by the Company, the Company
shall immediately pay Licensor the full amount of such discrepancy, with
interest calculated in accordance with the terms of Section 5.3. If a
discrepancy in the Company’s favor is discovered during an audit, Licensor shall
credit the full amount of such discrepancy against any Royalties owed to
Licensor and, if no further Royalties are owed to Licensor at the time such
discrepancy is discovered, Licensor shall reimburse the Company the full amount
of such discrepancy. The audit rights set out in this Section 5.5(a) shall
survive termination or expiration of this Agreement for a period of three
(3) years after such termination or expiration.

(b) Licensor, or its agents or representatives, shall have the right to inspect,
upon providing a reasonable period of written notice to the Company and only
during normal business hours, the premises and any assets of the Company and its
Subsidiaries for the purpose of monitoring compliance with this Agreement, and
the Company and its Subsidiaries shall provide such other information as is
reasonably required by Licensor in connection therewith. In the event that
Licensor is no longer a shareholder in the Company, Licensor’s rights under this
Section 5.5(b) shall be limited to no more than two inspections per calendar
year.

ARTICLE VI

QUALITY CONTROL

6.1 Standards. Except as otherwise specifically provided herein, the Company and
its Subsidiaries shall operate the Licensed Business in accordance with all of
Licensor’s standards, specifications, guidelines, procedures and requirements as
they may exist from time to time (the “Standards”) and any Modifications
communicated to the Company by Licensor from time to time as though they were
set forth in detail in this Agreement, including any such Standard or
Modification relating to quality control, Licensed Techniques, and global or
local brand image. The Company and its Subsidiaries shall accept such changes,
modifications and additions to the Standards as Licensor deems necessary in its
sole discretion, including any Modifications, and shall, as soon as reasonably
practicable upon notification, modify its operation of the Licensed Business to
comply with modified or newly developed Standards and to implement the
Modifications (but in no event shall the time for compliance exceed one
(1) year, unless the Parties otherwise agree). Licensor shall use good faith in
promulgating, modifying and determining a time for implementation of the
Standards and the Modifications to and

 

17



--------------------------------------------------------------------------------

for the Licensed Business, which Standards and Modifications shall not
intentionally discriminate against the Company in relation to the other
operations of Licensor and shall not be substantially inconsistent with the
Standards and Modifications promulgated by the Licensor outside the Territory.
The Company shall not be required to operate the Licensed Business in accordance
with any Standards or Modifications (or changes, modifications or additions
thereto) if the Company provides Licensor with a written opinion by reputable
independent legal counsel in the Territory or Hong Kong (the “Company’s Local
Counsel”) advising that compliance with such Standards or Modifications would
cause the Company to be in breach of any laws of the Territory or Hong Kong and
Licensor shall have ten (10) Business Days to review such opinion. During such
review period, Licensor or Licensor’s counsel may suggest alternative means (the
“Alternative Means”) by which compliance with the laws of the Territory or Hong
Kong may be achieved. Upon receipt of Licensor or Licensor’s counsel’s
suggestions relating to the Alternative Means, the Company may consult with the
Company’s Local Counsel regarding the Alternative Means’ compliance with the law
of the Territory or Hong Kong (as the case may be). If the Company does not
provide to Licensor a written legal opinion from the Company’s Local Counsel
indicating that the Alternative Means fail to comply with the law of the
Territory or Hong Kong (as the case may be) as soon as reasonably practicable
(but in no event more than ten (10) Business Days) after receiving the Licensor
or Licensor’s counsel’s suggestions relating to the Alternative Means, the
Company and its Subsidiaries shall accept the Alternative Means, and shall use
reasonable commercial efforts to cooperate with the Alternative Means and to
modify the Standards or Modifications as little as possible in order to achieve
compliance with the law of the Territory or Hong Kong. If the Company provides
to Licensor a written legal opinion from the Company’s Local Counsel indicating
that the Alternative Means fail to comply with the law of the Territory or Hong
Kong (as the case may be) as soon as reasonably practicable (but in no event
more than ten (10) Business Days) after receipt of Licensor or Licensor’s
counsel’s suggestions relating to the Alternative Means, the Company and its
Subsidiaries shall not be required to comply with any such Standards or
Modifications that violate the law of the Territory or Hong Kong. If the Company
proposes to implement any new or modified marketing or operating policy not
generally addressed by the Standards, the Company shall obtain Licensor’s prior
approval of such policy, which approval shall be obtained consistent with the
terms and conditions set forth in Section 6.5(b).

6.2 Operating Manual. The Company shall compile, in compliance with the
Standards, an operating manual for the Licensed Business (the “Operating
Manual”) setting forth, in one or more of the languages of the Territory, the
Licensed Techniques for the Territory. Prior to the Company’s or its
Subsidiaries’ use of the Operating Manual or any modification to or translation
of Operating Manual the Company shall obtain Licensor’s approval, which approval
shall be obtained consistent with the terms and conditions set forth in
Section 6.5. The compilation, and all modifications and translations, of the
Operating Manual shall be at the Company’s sole expense.

 

18



--------------------------------------------------------------------------------

6.3 Modification of Standards. If the Company’s Local Counsel in the Territory
advises the Company that any exemption from, or modification to, the Standards
is required for the Company to comply with, or operate the Licensed Business in
accordance with, the laws of the Territory, the Company shall provide Licensor
with a written opinion from the Company’s Local Counsel detailing any such
exemption or modifications prior to implementation (the “Counsel Modified
Standards”) and Licensor shall have ten (10) Business Days to review such
opinion. During such review period, Licensor or Licensor’s counsel in the
Territory may suggest alternative means (the “Alternative Means of
Modification”) by which compliance with the laws of the Territory may be
achieved. Upon receipt of Licensor or Licensor’s counsel’s suggestions relating
to the Alternative Means of Modification, the Company may consult with the
Company’s Local Counsel regarding the Alternative Means of Modification’s
compliance with the law of the Territory or Hong Kong (as the case may be). If
the Company does not provide to Licensor a written legal opinion from the
Company’s Local Counsel indicating that the Alternative Means of Modification
fail to comply with the law of the Territory or Hong Kong (as the case may be)
as soon as reasonably practicable (but in no event more than ten (10) Business
Days) after receipt of Licensor or Licensor’s counsel’s suggestions relating to
the Alternative Means of Modification, Licensor may modify the Standards to
comply with the Alternative Means of Modification and the Alternative Means of
Modification shall form part of the Standards, and the Company and its
Subsidiaries shall use reasonable commercial efforts to cooperate with the
Alternative Means of Modification and to modify the Standards as little as
possible in order to achieve compliance with the law of the Territory. If the
Company provides to Licensor a written legal opinion from the Company Local
Counsel indicating that the Alternative Means of Modification fail to comply
with the law of the Territory or Hong Kong (as the case may be) as soon as
reasonably practicable (but in no event more than ten (10) Business Days) after
receipt of Licensor or Licensor’s counsel’s suggestions relating to the
Alternative Means of Modification, Licensor shall modify the Standards to comply
with the Counsel Modified Standards and the Counsel Modified Standards shall
form part of the Standards. Any other exemption or modification of the Standards
shall be subject in all respects to the prior approval of Licensor, which
approval shall be obtained consistent with the terms and conditions set forth in
Section 6.5(b); provided, however, that if any proposed exemption or
modification is rejected, the Company may appeal Licensor’s decision to the CEO
of Licensor, whose decision shall be final.

6.4 Approval of Company Materials.

(a) All materials distributed by, or on behalf of, the Company or its
Subsidiaries, including materials distributed to Customers in Classes, all print
publications produced by or on behalf of the Company, all content published or
displayed via the Electronic Medium, all advertising, promotional or public
relations materials, and all Licensed Product packaging bearing any Licensed IP
(collectively, the “Company Materials”), shall be submitted to Licensor for
approval, which approval shall be obtained consistent with the terms and
conditions set forth in Section 6.4(b), and the Company shall

 

19



--------------------------------------------------------------------------------

neither sell nor use any Company Materials that have not previously been
approved by Licensor. Licensor shall use its reasonable efforts to review and
comment upon and, if practicable, make suggestions with respect to proposed
materials submitted by the Company in accordance with this Section 6.4(a).

(b) Licensor shall notify the Company of Licensor’s approval or disapproval (and
in the event of disapproval, of the reason therefor) of Company Materials
submitted to Licensor for approval within ten (10) days after Licensor’s receipt
thereof; provided, however, that the period for approval of packaging for Food
and Beverage Products shall be twenty-one (21) days. If Licensor does not notify
the Company of its approval or disapproval within such ten (10) or twenty-one
(21) day period, as applicable, then the submitted item shall be deemed
approved; provided, however, that Licensor shall have the right, at any time, to
withdraw any approval granted by Licensor hereunder if Licensor determines in
its sole good faith discretion that the item previously approved ceases to
conform to Licensor’s Standards as they may exist from time to time, in which
case the Company and its Subsidiaries shall not, and shall not authorize the
printing or other reproduction or dissemination of additional copies of such
Company Materials and, if reasonable, shall promptly discontinue the promotion
or use of such Company Materials. In the event Licensor withdraws its approval,
the Company may continue to use and distribute such Company Materials and sell
such Food and Beverage Products that were produced prior to the date Licensor
withdrew its approval and the Company shall not be required to recall any Food
and Beverage Products that were sold prior to the withdrawal of the approval
except in the case when such withdrawal of approval is related to a health or
safety issue or is required by applicable law.

6.5 Other Approvals.

(a) Prior to the offering of any Class Product by the Company or any Subsidiary,
the Company shall submit to Licensor for approval, which approval shall be
obtained consistent with the terms and conditions set forth in Section (b),
(i) samples, or where samples are not available, a detailed description of such
Class Product, and (ii) where such Class Product is a Food and Beverage Product,
documentation describing the formulation and ingredients of such Class Product.

(b) Licensor shall notify the Company of Licensor’s approval or disapproval (and
in the event of disapproval, of the reason therefor) of all items other than
Company Materials submitted to Licensor for approval within forty-five (45) days
after Licensor’s receipt thereof. If Licensor does not notify the Company of its
approval or disapproval within such forty-five (45) day period, then the
submitted item shall be deemed approved; provided, however, that Licensor shall
have the right, at any time, to withdraw any approval granted by Licensor
hereunder if Licensor determines in its sole good faith discretion that the item
previously approved ceases to conform to

 

20



--------------------------------------------------------------------------------

Licensor’s Standards as they may exist from time to time, in which case the
Company shall discontinue the conduct or distribution of the activity or item in
question as soon as reasonably practicable, depending upon the nature of the
item.

6.6 Standard for Approvals. Except as otherwise expressly set forth herein, all
approvals to be exercised by Licensor must be in writing and may be granted or
withheld by Licensor in its sole good faith discretion.

6.7 Food and Beverage Products. Notwithstanding any other provision in this
Agreement, all of the rights granted herein to the Company to use the Licensed
Marks in connection with Food and Beverage Products shall be subject to the
License Agreement dated September 29, 1999, by and between WW Foods, LLC and
Licensor as set out in Annex 1 (“F&B License Agreement”). Without limiting the
foregoing:

(a) The Food and Beverage Products shall comply with the Standards, including
the Weight Watchers Quality Control Standards, and shall be in conformance with
good manufacturing practices.

(b) The Company and its Subsidiaries shall comply in all material respects with
any and all laws, regulations, governmental decrees and orders which are
applicable to the manufacture, marketing, distribution or sale of the Food and
Beverage Products.

(c) The Company and its Subsidiaries shall ensure that proper notice is placed
on all labels, advertising and promotional materials carrying the LLC Marks with
respect to Food and Beverage Products stating that such LLC Marks are the
registered trademarks of WW Foods LLC and, when appropriate or required by local
law, such use is under license.

(d) Neither the Company nor its Subsidiaries shall exercise any rights granted
hereunder with respect to Food and Beverage Products in any manner that would
have a material tendency to denigrate or otherwise diminish the value of the LLC
Marks.

(e) On twenty-one (21) days’ prior written notice from Licensor and not more
than once per calendar year, the Company and its Subsidiaries, as applicable,
shall permit Licensor, or its agents or representatives, during normal business
hours and accompanied by a representative of the Company or its Subsidiaries, to
visit those areas of their respective factories and premises at which the Food
and Beverage Products are manufactured or distributed to ascertain compliance
with the provisions hereof. In connection with such visits, Licensor or its
agents or representatives may review appropriate documentation to ascertain such
compliance.

(f) In the event of a recall of a Food and Beverage Product, the Company or its
Subsidiaries will inform Licensor and Licensor agrees that the handling of such
matter will be the responsibility of the Company and its Subsidiaries.

 

21



--------------------------------------------------------------------------------

(g) To the extent that the Company or any Subsidiary utilizes the services of a
third party manufacturer pursuant to Section 2.2 to produce Food and Beverage
Products, the Company or such Subsidiary will ensure that the agreement with
such manufacturer contains provisions consistent with this Section 6.7.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Licensor Representations and Warranties. Licensor hereby represents and
warrants to the Company that (i) Licensor has the full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (ii) the execution, delivery and performance of this Agreement has
been duly authorized by Licensor in accordance with all requisite legal power
(including business and corporate power) and authority and this Agreement
constitutes a legal, valid and binding obligation, enforceable against Licensor
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, moratorium, insolvency and other similar laws affecting
the enforcement of creditors’ rights generally and that enforcement may be
limited by general principles of equity; (iii) Licensor’s execution, delivery
and performance does not violate, contradict or cause a breach of, or default
under, any contract or agreement to which it is a party, or violate any decree
order or judgment to which it is a party or otherwise bound or any law or
regulation applicable to it; (iv) no consent from, filing with, or notice to any
person or entity is required in connection with its execution, delivery and
performance of this Agreement; (v) Licensor owns or has the right to license to
the Company the material Licensed Marks and all other material Licensed IP as
contemplated by this Agreement, and the use by the Company of the material
Licensed IP as contemplated hereby, does not violate or infringe the
intellectual property rights, privacy rights or other rights of any third party
in the Territory; (vi) to Licensor’s knowledge, Licensor owns or has the right
to license to the Company all non-material Licensed Marks and non-material
Licensed IP as contemplated by this Agreement, and the use by the Company of the
non-material Licensed IP as contemplated hereby, does not violate or infringe
the intellectual property rights, privacy rights or other rights of any third
party in the Territory; and (vii) to Licensor’s knowledge, there are no pending
actions or legal proceedings or any claims by a third party that would adversely
affect the abilities of Licensor to grant the rights granted, and perform its
obligations, under this Agreement.

7.2 Company Representations and Warranties. The Company hereby represents and
warrants to the Licensor that (i) the Company has the full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (ii) the execution, delivery and performance of this Agreement has
been duly authorized by the Company in accordance with all requisite legal power
(including business and corporate power) and authority and this Agreement

 

22



--------------------------------------------------------------------------------

constitutes a legal, valid and binding obligation, enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, moratorium, insolvency and other similar laws affecting
the enforcement of creditors’ rights generally and that enforcement may be
limited by general principles of equity; (iii) the Company’s execution, delivery
and performance does not violate, contradict or cause a breach of, or default
under, any contract or agreement to which it is a party, or violate any decree
order or judgment to which it is a party or otherwise bound or any law or
regulation applicable to it; (iv) no consent from, filing with, or notice to any
person or entity is required in connection with its execution, delivery and
performance of this Agreement;

7.3 Licensor’s Covenant. Licensor shall not knowingly exercise its approval
rights hereunder in a way which will cause the Company to violate any applicable
law.

7.4 Company’s Covenant. The Company hereby agrees that:

(a) the Company and its Subsidiaries will conduct the Licensed Business in
compliance with all laws and regulations applicable to the Licensed Business,
provided, however, if the Company notifies Licensor that it intends to provide a
written opinion from the Company’s Local Counsel stating that any exemption
from, or modification to, the Standards is required for the Company to comply
with, or operate the Licensed Business in accordance with the laws of the
Territory, then the Company shall not be in breach of this covenant by
continuing to comply with the existing Standards during the period from the date
on which the Company provides such notice to Licensor and ending on the date
that either the Counsel Modified Standards or the Alternative Means of
Modification has been adopted in order for the Standards to comply with the laws
of the Territory; and

(b) the Company shall use the Licensed IP in accordance with the provisions of
this Agreement and in accordance with any approvals granted by Licensor
hereunder.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

ASSIGNMENT

8.1 By the Company. Except as set forth in the Joint Venture Agreement, the
Company shall not Transfer (by operation of law or otherwise),this Agreement or
any of its rights or obligations under this Agreement to any Person without
Licensor’s prior written consent. Any purported Transfer in violation of the
preceding sentence shall be null and void ab initio. For the purposes of
clarity, the Parties understand and agree that Licensor shall be entitled to
Transfer (by operation of law or otherwise), this Agreement or any of its rights
or obligations under this Agreement without the Company’s consent, provided that
such Transfer does not alter the rights licensed to the Company hereunder as
such rights may exist immediately prior to such Transfer.

ARTICLE IX

CONFIDENTIALITY

9.1 Confidentiality Obligation. The Receiving Party recognizes and acknowledges
the competitive value and confidential nature of the Confidential Information
and the damage that would result to the Disclosing Party and its Affiliates if
any of the Confidential Information were to be disclosed to any third party. The
Receiving Party hereby agrees that the Confidential Information shall be used
solely for the purposes expressly set forth in this Agreement and that all of
the Confidential Information shall be kept confidential by the Receiving Party;
provided that any such information may be disclosed only to the Receiving Party
and its respective officers, directors, employees, agents, Affiliates,
subcontractors, representatives, advisors and consultants (such Persons
hereinafter collectively being referred to as “Representatives”), who are
actually engaged in, and need to know, the Confidential Information for the
purposes expressly set forth in this Agreement, who have been informed of the
confidential nature of the Confidential Information, who have been advised that
such information is to be kept confidential and who have entered into
enforceable written confidentiality agreements with the Receiving Party agreeing
that Confidential Information shall not be used for any other purpose. The
Receiving Party agrees that it shall (a) cause its Representatives to observe
all terms of this Agreement, and (b) be responsible for any breach of this
Agreement by any of its Representatives.

9.2 Remedies. The Receiving Party acknowledges and agrees that the Disclosing
Party would be irreparably damaged by any unauthorized disclosure or use of any
Confidential Information in violation of this Article X. Without prejudice to
the rights and remedies otherwise available to the Disclosing Party, the
Receiving Party, therefore, agrees that the Disclosing Party shall be entitled,
without the requirement of posting a bond or other security, to equitable
relief, including an injunction or specific performance, in the event of any
breach or threatened breach of the provisions of this Article X by the Receiving
Party or its Representatives. Such remedies shall not be deemed to be exclusive
remedies but shall be in addition to all other remedies available at law or
equity to the Disclosing Party.

 

24



--------------------------------------------------------------------------------

9.3 Disclosure Required by Law. In the event that the Receiving Party or any of
its Representatives become legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigation, demand, order or other
legal process) to disclose any of the contents of the Confidential Information,
the Receiving Party shall use commercially reasonable efforts to (i) promptly
notify Disclosing Party prior to any such disclosure to the extent practicable
and (ii) cooperate with Disclosing Party in any attempts it may make to obtain a
protective order or other appropriate assurance that confidential treatment
shall be afforded to the Confidential Information.

9.4 Return of Confidential Information. Upon the expiration or termination of
this Agreement for whatever reason, the Receiving Party shall return to the
Disclosing Party all Confidential Information (including all copies thereof)
received by it or its Representatives prior to the termination of this
Agreement. To the extent that it is impractical to return any Confidential
Information as provided above, such Confidential Information (including all
copies thereof) may be destroyed, and the Receiving Party shall certify in
writing to the Disclosing Party that it has destroyed or returned all such
Confidential Information (including all copies thereof).

ARTICLE X

TERM AND TERMINATION

10.1 Term. The Agreement shall have an initial term of ten (10) years from the
Effective Date, and shall automatically renew for successive ten (10) year
periods, unless terminated earlier for cause by one of the Parties in accordance
with the terms and conditions set forth in Section 11.2 below. (The initial term
and any renewal term shall be collectively referred to as the “Term”).

10.2 Termination. Without limiting any other termination right available to the
Parties at law or equity, this Agreement may immediately be terminated for cause
by either Party by delivery of written notice to the other Party if the Joint
Venture Agreement is terminated in accordance with Section 13.3(b) or 13.3(c) of
the Joint Venture Agreement, or as follows:

(a) If Licensor does not Control (as such term is defined in the Joint Venture
Agreement) the Company, Licensor may terminate this Agreement if a Licensor
Termination Trigger (as defined in clause (c) below) occurs;

(b) If Licensor Controls (as such term is defined in the Joint Venture
Agreement) the Company, Licensor may only terminate this Agreement if: (1) a
Licensor Termination Trigger occurs and (2) such Licensor Termination Trigger
occurred as a direct or indirect result of DAP (or any of its Affiliates, or any
Person acting on their behalf) acting in bad faith or engaging in willful
misconduct in connection with the operation of the Licensed Business of the
Company or intentionally breaching any obligation to the Company;

 

25



--------------------------------------------------------------------------------

(c) Each of the following shall constitute a “Licensor Termination Trigger”:

(i) the Company or any of its Subsidiaries fails to use the Licensed IP for a
continuous period of at least six months;

(ii) the Company or any of its Subsidiaries commits, and fails to cure within
thirty (30) days following Licensor’s written notice thereof, (A) a willful
breach of any material term or condition, or (B) a breach of a material term or
condition, which if uncured would likely would cause all or a portion of the
Licensed IP to be abandoned, deemed invalid or unenforceable;

(iii) the Company or any of its Subsidiaries fails to correct a breach of any
material term or condition within one hundred eighty (180) days of receiving the
first written notice thereof, provided that Licensor has provided at least two
written notices of such breach;

(iv) the Company or any of its Subsidiaries commits a breach of the same
material term or condition three or more times within any five (5) year period,
provided that Licensor has provided written notice of each such breach; or

(v) the Company or any of its Subsidiaries becomes insolvent; makes an
assignment for the benefit of creditors; files a voluntary petition in
bankruptcy or fails to contest the material allegations of any such pleading
filed against it, or is adjudicated a bankrupt or insolvent.

(d) The Company may terminate this Agreement if Licensor:

(i) at any time during the Term, commits and fails to cure, within ninety
(90) days following the Company’s written notice thereof, a breach of a material
term or condition of this Agreement, which breach, if uncured, would likely
negatively affect the exclusivity of the license grant to the Company provided
herein;

(ii) at any time during the Term, commits and fails to cure, within ninety
(90) days following the Company’s written notice thereof, a breach of a material
term or condition under the Agreement, which breach, if uncured, would likely
affect the Company’s ability to operate the Licensed Business or reach any of
the MPTs or Milestones (each as defined in the Joint Venture Agreement);

(iii) commits a breach of the same material term three or more times within any
five (5) year period, provided that the Company has provided written notice of
each such breach; or

(iv) becomes insolvent; makes an assignment for the benefit of creditors; files
a petition in bankruptcy or fails to contest the material allegations of any
such pleading filed against it, or is adjudicated a bankrupt or insolvent.

 

26



--------------------------------------------------------------------------------

10.3 Effect of Termination. Upon expiration or termination of this Agreement,
this Agreement shall, subject to Section 11.7, immediately terminate and be of
no further force and effect, all rights granted to the Company hereunder shall
automatically revert to Licensor and the Company shall immediately cease any and
all use of the Licensed IP. In the event of termination of this Agreement for
any reason, the Joint Venture Agreement shall terminate.

ARTICLE XI

MISCELLANEOUS

11.1 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four (4) Business Days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or two Business Days after it is sent for next business day
delivery via a reputable international overnight courier service, or deemed
dispatched immediately after it is sent by facsimile transmission properly
addressed and dispatched and a transmission report confirming dispatch is
received, in each case to the intended recipient as set forth below:

 

  (a) If to the Licensor:

Weight Watchers International, Inc.

11 Madison Avenue, 17th Floor

New York, NY 10010

Attention: Jeffrey Fiarman, General Counsel

Facsimile: (212) 589-2601

Copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Martin Flumenbaum

Facsimile: (212) 757-3990

 

  (b) If to Company:

12/F, Ruttonjee House

11 Duddell Street, Central, Hong Kong

Attention:     Chief Executive Officer

Facsimile:     (852) 2845 9198

Copy to:

c/o Danone Asia-Pacific Management Co., Ltd.

19th Floor, Kerry Center

1515 Nanjing Road (W)

 

27



--------------------------------------------------------------------------------

Shanghai 200040, PRC

Attention:     David Flavell, General Counsel

Facsimile:     86-21-5298-6800

Copy to:

Baker & McKenzie

Unit 1601, Jin Mao Tower

88 Century Avenue

Pudong, Shanghai 200121

Attention:     Howard H. Wu

Facsimile:     86-21-5047-0020

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it is received by the Party for whom it is
intended. Any Party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other Party notice in the manner herein set forth. Any notice, request, demand,
claim, or other communication hereunder or in connection with this Agreement
shall be in the English language or, if in any other language, accompanied by a
translation into English. In the event of any conflict, the English version
shall prevail.

11.2 Further Assurances. The Company and its Subsidiaries agree to execute and
deliver, at Licensor’s expense, such assignments, intellectual property right
applications, licenses, and other documents as Licensor may direct and to
cooperate fully with Licensor, both during and after the Term, to enable
Licensor to secure and maintain in any and all countries the intellectual
property rights described and granted to Licensor in Sections 2.6, 3.2, 3.6 and
4.3 of this Agreement.

11.3 Binding Effect. This Agreement shall be binding upon the permitted
successors and assigns of the parties.

11.4 Force Majeure. Neither of the Parties shall be liable to the other Party
for any loss, injury, delay, damages or other casualty suffered or incurred by
such other Party arising out of any delay, inability to perform or interruption
of its performance of its obligations under this Agreement as a result of any
circumstances beyond its reasonable control, including epidemic, incident or
threat of war or terrorism, earthquake, storm, flood, fire or other act of God,
strike or lock-out, the effect of any change in applicable laws, orders, rules
and regulations of any government or competent authority or any failure of
utilities or telecommunications service interruption (any such event, a “Force
Majeure Event”), and failure or delay by any Party in performing any of its
obligations under this Agreement due to a Force Majeure Event shall not be
considered as a breach of this Agreement; provided, however, that the Party
suffering such Force Majeure Event shall notify the

 

28



--------------------------------------------------------------------------------

other Party in writing promptly after the occurrence of such Force Majeure Event
and shall, to the extent reasonable and lawful, use its best efforts to remove
or remedy the Force Majeure Event. Licensor acknowledges that events of Force
Majeure shall not affect its ability to comply with its obligations under
Sections 2.1 and 2.3(a). Following a notice of a Force Majeure Event in
accordance with this Section 11.4, and while the Force Majeure Event continues,
the obligations which cannot be performed because of the Force Majeure will be
suspended, other than any obligation to pay money.

11.5 Awareness of Adverse Facts. Any of the Parties that becomes aware of a fact
that has occurred, which could in any way adversely affect or impair the rights
of the other Party or the fulfillment of any of the obligations undertaken
herein in any material respect, shall promptly inform the other Party of such
fact.

11.6 Dispute Resolution.

(a) In the event of a dispute, the Parties shall work together in good faith to
resolve their dispute for such time as may be agreed by the involved Parties or,
if the involved Parties cannot agree, then for fifteen (15) days from the date
of written notice by either Party first describing the applicable dispute. If
the Parties are unable to resolve such dispute within the applicable period, the
most senior executive officer of the Company and the Chief Operating Officer or
Chief Executive Officer of Licensor (or an authorized representative thereof)
(each such designee, a “Resolution Representative”) shall meet to resolve the
dispute in good faith. If the Resolution Representatives of the involved Parties
are unable to resolve such dispute within fifteen (15) days following referral
of such dispute pursuant to this Section 11.6(a), then such dispute shall be
resolved by arbitration in accordance with the procedures set forth in
Section 11.6(b) below.

(b) Any dispute, controversy or claim for damages or otherwise, arising out of
or in connection with this Agreement, or any modification or termination
thereof, that is not resolved by the Parties in accordance with the procedures
described in Section 11.6(a) above shall be finally settled by binding
arbitration between the Parties as provided herein. The place of arbitration
shall be New York, New York, and the arbitration shall be conducted in the
English language. The arbitration shall be conducted in accordance with the
then-prevailing International Arbitration Rules of the American Arbitration
Association (the “Rules”) by a panel of three arbitrators (the “Arbitrators”).
Each participating Party shall nominate in the request and answer, respectively,
one arbitrator. If a claimant or respondent fails to nominate an arbitrator, the
appointment of the arbitrator shall be made in accordance with the Rules. Within
and no later than thirty (30) days after the nomination or appointment of the
second arbitrator, the two arbitrators shall agree upon and nominate the third
arbitrator, who shall act as Chairman of the panel; provided that, if the two
arbitrators are unable to agree upon the identity of the third arbitrator, then
the third arbitrator shall be appointed in accordance

 

29



--------------------------------------------------------------------------------

with the Rules. Each participating Party shall pay its own costs for the
arbitration, with the cost of the Arbitrators to be equally divided between the
participating Parties; provided that the Arbitrators may, in their discretion,
award reasonable attorneys’ fees and expenses to the prevailing Party. The
Arbitrators shall have no authority to award punitive damages or any other
damages not measured by the prevailing Party’s actual damages, and may not, in
any event, make any ruling, finding or award that does not conform to the terms
and conditions of this Agreement. A judgment upon an award may be entered in any
court having jurisdiction. Neither a Party nor the Arbitrators may publicly
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of the other participating Party.

(c) Notwithstanding any other provision in this Agreement, a Party shall not be
required to engage in the dispute resolution procedure set forth above or to
seek arbitration, but shall have the right to immediately file an action and,
without prejudice to any other rights and remedies of the Party seeking relief,
shall be entitled to the entry of temporary, preliminary and permanent
injunctive relief, if (i) in the case of Licensor, (A) the Company exceeds the
scope of the license granted pursuant to Section 2.1 of this Agreement, or
(B) fails to materially comply with the Standards or the Modifications in a
manner that could cause irreparable harm to any Licensed IP; (ii) in the case of
the Company, Licensor breaches, or the Company has reasonable grounds to believe
Licensor may breach, Section 2.3(a); or (iii) either Party determines in its
sole discretion that such an action is necessary or appropriate to protect its
rights under ARTICLE IX.

11.7 Survival. The following sections and articles shall survive the termination
or expiration of this Agreement: ARTICLE I, Sections 3.3, 5.5(a) (but only to
the extent set out in that Section), ARTICLE IX, Sections 11.1, 11.2, 11.6, 11.7
and 11.14.

11.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof.

11.9 Amendments.

(a) This Agreement shall not be amended, altered or changed except by a written
agreement signed by the Parties. Unless expressly agreed, no amendment shall
constitute a general waiver of any provisions of this Agreement, nor shall it
affect any rights, obligations or liabilities under or pursuant to this
Agreement which have already accrued up to the date of amendment, and the rights
and obligations of the Parties under or pursuant to this Agreement shall remain
in full force and effect, except and only to the extent that they are so
amended.

 

30



--------------------------------------------------------------------------------

(b) No delay on the part of any Party in exercising any right hereunder shall
operate as a waiver thereof, nor shall any waiver, express or implied, by any
Party of any right hereunder or of any failure to perform or breach hereof by
any other Party constitute or be deemed a waiver of any other right hereunder or
of any other failure to perform or breach hereof by the same or any other Party,
whether of a similar or dissimilar nature.

11.10 Severability. If any provision of this Agreement is or is held to be
invalid or unenforceable, then to the extent of its invalidity or
unenforceability it shall have no effect and shall be deemed not to be included
in this Agreement, and the remaining provisions of this Agreement shall not be
invalidated. The Parties shall then use all reasonable efforts to replace the
invalid or unenforceable provision by a valid provision the effect of which is
as close as practicable to the intended effect of the invalid or unenforceable
provision.

11.11 No Constructive Waiver of Rights. Failure of a Party to exercise any of
its rights under this Agreement shall in no way be considered a waiver of the
right to so exercise at any later time.

11.12 No Agency. Nothing in this Agreement (or any of the arrangements
contemplated by it), save as may be expressly set out in it, constitute any
Party the agent of the other Party for any purpose. Unless the Parties agree
otherwise in writing, none of them shall (a) enter into contracts with any
Person as agent for the other Party or (b) describe itself as such an agent or
in any way hold itself out as being such an agent.

11.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the Parties to it on separate counterparts, each of which shall be an
original but all of which together shall constitute one and the same instrument.

11.14 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York without regard to any choice
of law or conflict of law, choice of forum or provision, rule or principle
(whether of the State of New York or any other jurisdiction) that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. Each Party irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 11.1.

11.15 Language. This Agreement shall be drafted and executed in the English
language.

[The remainder of the page is intentionally left blank.

Signatures appear on the next page]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the date first written above.

 

Weight Watchers International, Inc. By:   /s/ Jeffrey A. Fiarman   Name: Jeffrey
A. Fiarman   Title: EVP, General Counsel & Secretary

 

Weight Watchers Danone China Limited By:   /s/ Matthew Mouw   Name: Matthew Mouw
  Title: CEO

Signature Page to Intellectual Property License Agreement



--------------------------------------------------------------------------------

SCHEDULE A

LLC MARKS

(1) The following registered trademarks and service marks:

 

Mark

   Country    Reg. No.    Class

WEIGHT WATCHERS

   China    874745    29

WEIGHT WATCHERS

   China    847219    30

WEIGHT WATCHERS

   China    847262    32

(2) Such other common law trademarks, trademark applications and trademark
registrations within the LLC Classes that may be acquired by or contributed to
WW Foods, LLC from time to time.

 

S-A



--------------------------------------------------------------------------------

ANNEX 1

F & B LICENSE AGREEMENT

 

A-1